Share Purchase Agreement
 
 
CONTENTS
 
 
SECTION
 
 
1.  The Closing
 
 
2.  Sale of Shares
 
 
3.  Covenants of SELLER
 
 
4.  Representations and Warranties of SELLER
 
 
5.  Representations and Warranties of the Company
 
 
6.  Covenants of BUYER
 
 
7.  Representations and Warranties of BUYER
 
 
8.  Indemnities
 
 
9.  Additional Covenants of the Company and SELLER
 
 
10.  Transactions to be Completed at Closing
 
 
11.  Governing Law
 
 
12.  Amendment and Waiver
 
 
13.  Assignment
 
 
14.  Notices
 
 
15.  Section Headings
 
 
16.  Exhibits
 
17.  Entire Agreement
 
18.  Corporate Governance
 
19.  Independet Advice, Non-Litigation
 

 
 

--------------------------------------------------------------------------------

 

 
Agreement dated the 18th  day of December 2008, among Stuart Discount
("SELLER"), Telestar Acquisition Corporation, a Pennsylvania Corporation and
Tele-Response Center, Inc., a Tennessee Corporation (collectively hereinafter
“121DR” or "Company") and International Consolidated Companies, Inc., a Florida
corporation ("BUYER").
 
 
WITNESSETH:
 
 
WHEREAS, SELLER owns all of the issued and outstanding shares (the "Shares") of
the Company, no par value per share, which SELLER wishes to sell to BUYER and
BUYER wishes to purchase from SELLER, all on the terms hereinafter set forth;
 
 
NOW, THEREFORE, the parties hereby agree as follows.
 
 
1.
The Closing.

 
 
 
1.1
The Closing will take place the 1st day of January 2009.  At such time the
following condition precedent to the Closing will be satisfied:

 
 
1.1.1 The following approvals and consents required in connection with this
Agreement and to conclude duly and legally the transactions contemplated herein
shall have been obtained and shall be in full force and effect:
 
 
 
a. The consent of the Boards of Directors of the Buyer and the Company.

 
 
 
b. The consent of any holders of any secured debt of the Company.

 
 
 
c. Any other consent so required by law.

 
 
 
d. The Company will give the Closing Notice promptly after such approvals and
consents have been obtained.

 
 
 
1.2
The Closing will take place on 1st day of January 2009 at 12:00 P.M. in the
offices of the BUYER in Sarasota, Florida.

 
 
2.           Sale of Shares.
 
 
 
2.1
At the Closing, SELLER will sell to BUYER, and BUYER will purchase from SELLER,
all the Shares of the Company (consisting of 100 shares of Telestar and 1,000
shares of Tele-Response) for a total consideration of that number of shares of
common stock of the BUYER valued at three (3) times trailing 12 month EBITA less
the indebtedness as set forth on Schedule 2.1 attached hereto and not less than
$1.5 million dollars at a price of 7.5 cents per share or 20,000,000 shars of
common stock less a 1,000,000 share fee to Bagell, Joseph, Levine for a net
payment of 19,000,000 shares.  The BUYER represents and warrants there is no
option, warrant, privilege or other right outstanding with respect to any of the
Shares.

 
 
3.
Covenants of SELLER.

 
 
 
3.1
SELLER will not use or disclose any trade secrets or other proprietary or
confidential information pertaining to any aspect of the Business.

 
 
 
3.2
SELLER acknowledges that violation of any of the provisions of this Section 3
will cause irreparable loss and harm to both the Company and BUYER which cannot
be reasonably or adequately compensated by damages in an action at law.
Accordingly, in the event of a breach or threatened breach by SELLER of any of
the provisions of this Section 3, each of the Company and BUYER shall be
entitled to injunctive and other equitable relief to prevent or cure any breach
or threatened breach thereof, and SELLER agrees that it will not be a defense to
any request for such relief that the Company or BUYER has an adequate remedy at
law. Notwithstanding the foregoing, the Company and BUYER shall have other legal
remedies as may be appropriate under the circumstance including, inter alia,
recovery of damages occasioned by such breach. For purposes of any proceeding
under or with respect to this Section 3, SELLER, the Company and BUYER submit to
the jurisdiction of the courts of the State of Florida and of Orange County
located in the State of Florida; and each agrees not to raise and waives any
objection to or defense based on the venue of any such court or forum non
conveniens.

 
 
 
3.3
A court of competent jurisdiction, if it determines any of the provisions of
this Section 3 to be unreasonable in scope, time or geography, is hereby
authorized by SELLER, the Company and BUYER to enforce the same in such narrower
scope, shorter time or lesser geography as such court determines to be
reasonable under all the circumstances.

 
 
4.
Representations and Warranties of SELLER.

 
 
 
SELLER represents and warrants to the BUYER as follows.

 
 
 
(a)
The SELLER has the power and authority to execute, deliver and perform this
Agreement and any other agreement or document executed by them under or in
connection with this Agreement; and the SELLER has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and any such
other agreement or document. This Agreement constitutes, and any such other
agreement or document when executed will constitute, the legal, valid and
binding obligations of SELLER and the Company enforceable against SELLER and the
Company in accordance with their respective terms.

 
 
 
(b)
Neither the execution nor delivery of this Agreement nor the transactions
contemplated herein, nor compliance with the terms and conditions of this
Agreement will:

 
 
 
(i)
contravene any provision of law or any statute, decree, rule or regulation
binding upon SELLER or contravene any judgment, decree, franchise, order or
permit applicable to SELLER; or

 
 
 
(ii)
conflict with or result in any breach of any terms, covenants, conditions or
provisions of, or constitute a default (with or without the giving of notice or
passage of time or both) under any agreement or other instrument to which SELLER
is a party or by which SELLER is bound.

 
 
 
(c)
No authorization, consent or approval of, or exemption by, any governmental,
judicial or public body or authority of or in any state is required to
authorize, or is required in connection with (i) the execution, delivery and
performance by SELLER of this Agreement, or (ii) any of the transactions
contemplated by this Agreement, or (iii) any of the certificates, instruments or
other agreements executed by SELLER in connection with this Agreement, or (iv)
the taking of any action by BUYER.

 
 
 
(d)
SELLER is the sole owner of the Shares and of all rights in and to the Shares;
and SELLER may sell the Shares to BUYER pursuant to this Agreement without the
consent or approval of any other person, corporation, partnership, governmental
authority or other entity; the Shares are fully paid and non-assessable and,
except as provided in this Agreement, SELLER has not sold, transferred or
assigned any of its rights in or to any of the Shares; the Shares are free and
clear of any liens, claims, encumbrances and restrictions of any kind except for
the approvals noted above.

 
 
 
4.1
Knowledge by BUYER of any event, circumstance or fact will not vitiate or
otherwise impair any of the warranties of SELLER or any of the rights and
remedies available to BUYER with respect to such warranties.

 
 
5.
Representations and Warranties of the Company.

 
 
The Company represents and warrants to BUYER that the representations and
warranties of SELLER under Section 4.1 insofar as they pertain to the Company
are true and correct.
 
 
5.1           The Company represents and warrants to the BUYER as follows:
 
 
 
(a)
The Company is duly incorporated and validly existing under the laws of the
States of Pennsylvania and Tennessee; the Company is duly qualified to conduct
business in all jurisdictions where it is required to qualify; each of SELLER
and the Company has the corporate power and authority to execute, deliver and
perform this Agreement and any other agreement or document executed by either of
them under or in connection with this Agreement; and each has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Agreement and any such other agreement or document. This Agreement
constitutes, and any such other agreement or document when executed will
constitute, the legal, valid and binding obligations of SELLER and the Company
enforceable against SELLER and the Company in accordance with their respective
terms.

 
 
 
(b)
Neither the execution nor delivery of this Agreement nor the transactions
contemplated herein, nor compliance with the terms and conditions of this
Agreement will:

 
 
 
(i)
contravene any provision of law or any statute, decree, rule or regulation
binding upon SELLER or the Company or contravene any judgment, decree,
franchise, order or permit applicable to SELLER or the Company; or

 
 
(ii)  
conflict with or result in any breach of any terms, covenants, conditions or
provisions of, or constitute a default (with or without the giving of notice or
passage of time or both) under the Articles of Incorporation or By-Laws of
SELLER or the Company or any agreement or other instrument to which SELLER or
the Company is a party or by which either is bound, or result in the creation or
imposition of any lien, security interest, charge or encumbrance upon any of the
assets, rights, contracts or other property of the Company.

 
 
 
(c)
No authorization, consent or approval of, or exemption by, any governmental,
judicial or public body or authority of or in any state is required to
authorize, or is required in connection with (i) the execution, delivery and
performance by SELLER of this Agreement, or (ii) any of the transactions
contemplated by this Agreement, or (iii) any of the certificates, instruments or
other agreements executed by SELLER in connection with this Agreement, or (iv)
the taking of any action by BUYER.

 
 
 
(d)
EXHIBITS 5.1D-1 and 5.1D-2 hereto contain, respectively, true and complete
copies of the Articles of Incorporation and By-Laws of the Company, and the same
have not been amended and are in full force and effect; as of the Closing the
Articles of Incorporation and By-Laws of the Company will be amended,
respectively, in accordance with EXHIBITS 5.1D-3 and 5.1D-4 hereto.

 
 
 
(e)
The unaudited financial statements of the Company as of September 30th, 2008
including profit and loss statements for the periods then ended as of these
dates, as set forth in EXHIBIT 5.1E hereto (the "Financial Statements"), present
fairly, in the case of the profit and loss statements, the results of operations
of the Company for the fiscal periods then ended, and in the case of the balance
sheets, the financial condition of the Company at said dates. As at said dates,
the Company did not have any liabilities (contingent or otherwise) or assets,
which are not disclosed in the Financial Statements or, in the case of
liabilities, reserved against therein. The Financial Statements have been
prepared in accordance with generally accepted accounting principles and
practices consistently applied. Since the dates of the Financial Statements
there have been no adverse changes in the business or financial condition of the
Company and the Company has not incurred any additional obligations or
liabilities except trade debts in the ordinary course of business. The Company
maintains an exclusive license to use the intellectual property as described in
schedule 5.1(e) such licenses being an asset of the Company.

 
 
The Company has filed all tax returns, which it has been required to file and
has paid all taxes and interest and penalties, if any, which it has been
required to pay. The Company has made provision sufficient to satisfy any and
all accrued tax liabilities.
 
 
In addition to the financial statements the Company shall provide the following
additional financial reports:
 
 
1.           Aging accounts payable including rent, utilities and accrued
expenses.
 
 
2.           Aging accounts receivable including any set offs for not-for-profit
customers.
 
 
3.           Amounts of accounts payable over 60 days shall be deducted from the
purchase price.
 
 
 
(f)
Apart from the Company Assets and other assets set forth in the Financial
Statements, the Company has no assets, rights or other property.

 
 
 
(g)
Intentionally left blank.

 
 
 
(h)
None of the Company Assets (i) violates or infringes any contract, copyright,
trademark, service mark, right of privacy, patent or other right, or (ii)
contains any material which the Company is not duly authorized to use, or (iii)
misuses or misappropriates any trade secret or confidential or proprietary
information.

 
 
 
(i)
There is no litigation or arbitration or administrative proceeding or claim
asserted, pending or threatened respecting or involving the Company, the
business of the Company or any of the Company Assets or other assets of the
Company.

 
 
 
(j)
There is no order, writ, injunction or decree of any court, government or
governmental agency or any arbitration award affecting the Company, the business
of the Company or any of the Company Assets or other assets of the Company. The
Company and its assets and operations are in compliance with all applicable
laws, rules, regulations and ordinances.

 
 
 
(k)
EXHIBIT 5.1K hereto contains a list of all the officers, directors, employees
and agents of the Company, their salaries and other compensation arrangements;
the Company has no other obligations for salary or compensation.

 
 
 
(l)
EXHIBIT 5.1L hereto contains true and complete copies of all health, pension,
retirement, profit sharing and deferred compensation arrangements maintained by
the Company. All of these are in compliance with all applicable laws, rules and
regulations.

 
 
 
(m)
EXHIBIT 5.1M hereto contains a list of all the banks at which the Company has
accounts and the authorized signatories on such accounts.

 
 
                                 (n)
EXHIBIT 5.1N hereto contains a description of all insurance’s maintained by the
Company; no default exists with respect to any of such insurance’s and all of
such insurance’s are in full force and effect.

 
 
 
(o)
There is no option, warrant, privilege, or other right outstanding with respect
to any unissued shares of the Company, whether treasury shares or otherwise, and
there is no option, warrant, privilege or other right outstanding with respect
to any of the Shares; the Company has issued and outstanding 32,993,526 shares
of common stock, no par value per share.

 
 
5.2           Knowledge of the Buyer of any event or circumstance or fact will
not vitiate or otherwise impair any of the warranties of the Company or any of
the rights and remedies available to BUYER with respect to such warranties.
 
 
6.
Covenants of BUYER.

 
 
 
6.1
Prior to the Closing, the Buyer will continue to conduct its business in
accordance with the Buyer’s normal and past practices.

 
 
 
6.2
Prior to the Closing, the BUYER will not do, any of the following without
SELLER's prior written consent:

 
 
 
(a)
change the nature of its business;

 
 
 
(b)
amend its Articles of Incorporation or By-Laws except in accordance with
EXHIBITS 7.1D-3 and 7.1D-4 hereto;

 
 
 
(c)
merge or consolidate with any corporation or other entity or liquidate or
dissolve;

 
 
                                (d)  
adopt or agree to adopt any plan providing for its reorganization; and

 
 
                                (e)  
issue any additional common shares.

 
 
 
6.3
intentionally left blank;

 
 
 
6.4
During the six (6) month period following the closing the Buyer shall invest a
minimum of $300,000 (Three Hundred Thousand Dollars) into the Company.  Failure
of the buyer to comply with this provision shall give the Seller the right to
sell the shares acquired herein back to Buyer in exchange for the number of
shares of the Company sold hereunder.

 
 
 
6.5
Consistent with the Share Purchase Agreement between the Buyer and the Company
signed on even date herewith; the Company shall appoint a director to sit on
Buyer’s Board of Directors.

 
 
7.
Representations and Warranties of BUYER.

 
 
 
7.1
BUYER represents and warrants to SELLER and the Company as follows.

 
 
 
(a)
BUYER is duly incorporated and validly existing under the laws of New Jersey;
that no other entity exists; it has the corporate power and authority to
execute, deliver and perform this Agreement, and any other agreement or document
executed by it under or in connection with this Agreement; and it has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Agreement, and any such other agreement or document. This Agreement
constitutes, and any such other agreement or document when executed will
constitute, the legal, valid and binding obligations of BUYER enforceable
against BUYER in accordance with their respective terms.

 
 
 
(b)
Neither the execution nor delivery of this Agreement, nor the transactions
contemplated herein, nor compliance with the terms and conditions of this
Agreement will:

 
 
 
(i)
contravene any provision of law or any statute, decree, rule or regulation
binding upon BUYER or contravene any judgment, decree, franchise, order or
permit applicable to BUYER; or

 
 
 
(ii)
conflict with or result in any breach of any terms, covenants, conditions or
provisions of, or constitute a default (with or without the giving of notice or
passage of time or both) under the Articles of Incorporation or By-Laws of BUYER
or the Company or any agreement or other instrument to which BUYER or the
Company is a party or by which either is bound, or result in the creation or
imposition of any lien, security interest, charge or encumbrance upon any of the
assets, rights, contracts or other property of the Company.

 
 
 
(c)
No authorization, consent or approval of, or exemption by, any governmental,
judicial or public body or authority of or in New Jersey is required to
authorize, or is required in connection with (i) the execution, delivery and
performance by BUYER of this Agreement, or (ii) any of the transactions
contemplated by this Agreement, or (iii) any of the certificates, instruments or
other agreements executed by BUYER in connection with this Agreement, or (iv)
the taking of any action by BUYER.

 
 
 
(d)
EXHIBITS 7.1D-1 and 7.1D-2 hereto contain, respectively, true and complete
copies of the Articles of Incorporation and By-Laws of the Company, and the same
have not been amended and are in full force and effect; as of the Closing the
Articles of Incorporation and By-Laws of the Company will be amended,
respectively, in accordance with EXHIBITS 7.1D-3 and 7.1D-4 hereto.

 
 
 
(e)
The BUYER has filed all tax returns which it has been required to file and has
paid all taxes and interest and penalties, if any, which it has been required to
pay.

 
 
 
(f)
Apart from the BUYER’S Assets and other assets set forth in the Financial
Statements, the Company has no assets, rights or other property.

 
 
 
(g)
There is no litigation or arbitration or administrative proceeding or claim
asserted, pending or threatened respecting or involving the BUYER, the business
of the BUYER or any of the BUYER’S Assets or other assets of the BUYER.

 
 
 
(h)
There is no order, writ, injunction or decree of any court, government or
governmental agency or any arbitration award affecting the Company, the business
of the Company or any of the Company Assets or other assets of the Company. The
Company and its assets and operations are in compliance with all applicable
laws, rules, regulations and ordinances.

 
 
 
(i)
The Shares to be issued as contemplated herein are fully paid and non-assessable
and, except as provided in this Agreement, BUYER has not sold, transferred or
assigned any of its rights in or to any of the Shares; the Shares are free and
clear of any liens, claims, encumbrances and restrictions of any kind except for
the approvals noted above.

 
 
 
(j)
There is no option, warrant, privilege, or other right outstanding with respect
to any unissued shares of the Company, whether treasury shares or otherwise, and
there is no option, warrant, privilege or other right outstanding with respect
to any of the Shares; the BUYER has issued and outstanding 32,993,526 shares of
common stock, par value $.001 per share; there are no other shares of the
Company outstanding; the Company is only authorized to issue 500,000,000 shares
of common stock with a par value of $.001 per share.

 
 
 
7.2
Knowledge by SELLER or the Company of any event, circumstance or fact will not
vitiate or otherwise impair any of the representations or warranties of BUYER or
any of the rights and remedies available to SELLER or the Company with respect
to such representations and warranties.

 
 
8.
Indemnities.

 
 
 
8.1
The representations and warranties of the Company, SELLER and BUYER will be
deemed made on execution of this Agreement and at the Closing, and all of those
representations and warranties and all of the covenants and obligations of the
parties under this Agreement will survive the Closing.

 
 
 
8.2
BUYER will hold each of SELLER and the Company harmless from and pay any loss,
damage, cost or expense (including, without limitation, legal fees and court
costs) which either SELLER or the Company incurs by reason of any representation
or warranty or withholding of any pertinent facts or other information of BUYER
being incorrect or by reason of any breach by BUYER of any of its covenants or
obligations under this Agreement.

 
 
 
8.3
The Company will hold BUYER harmless from and pay any loss, damage, cost or
expense (including, without limitation, legal fees and court costs) which BUYER
incurs by reason of any representation or warranty of the Company being
incorrect or by reason of any breach by the Company of any of its covenants or
obligations under this Agreement.

 
 
 
8.4
SELLER will hold BUYER harmless from and pay any loss, damage, cost or expense
(including, without limitation, legal fees and court costs) which BUYER incurs
by reason of any representation or warranty of SELLER being incorrect or by
reason of any breach by SELLER of any of its covenants or obligations under this
Agreement.

 
 
9.
Additional Covenants of the Company and SELLER.

 
 
 
9.1
Prior to the Closing, the Company will continue to conduct, and SELLER will
cause the Company to continue to conduct, its business in accordance with the
Company's normal and past practices.

 
 
 
9.2
Prior to the Closing, the Company will not do, and SELLER will not permit the
Company to do, any of the following without BUYER's prior written consent:

 
 
 
(a)
issue any shares, or issue any rights or privileges to acquire any shares or
other securities of the Company, or issue any other securities;

 
 
 
(b)
change the nature of its business;

 
 
 
(c)
declare or pay any dividend or make any other distribution or payment in respect
of any of its shares or purchase or redeem any of its shares;

 
 
 
(d)
intentionally left blank;

 
 
 
(e)
merge or consolidate with any corporation or other entity or liquidate or
dissolve;

 
 
 
(f)
adopt or agree to adopt any plan providing for its reorganization;

 
 
 
(g)
make any loan or other extension of credit or issue any guaranty or otherwise
incur any contingent liability [except for extensions of credit not exceeding
thirty (30) days to trade creditors in accordance with past practices and in the
normal course of business;

 
 
 
(h)
sell, pledge, transfer, assign or grant a security interest in any of its
assets, property, contracts or rights;

 
 
 
(i)
enter into or terminate any contract;

 
 
 
(j)
employ anyone or terminate anyone's employment;

 
 
 
(k)
pay any compensation other than the current monthly payroll, raise or agree to
raise anyone's compensation, or pay or agree to pay any bonus or other special
compensation.

 
 
10.
Transactions to be Completed at Closing.

 
 
 
10.1
The following requirements will be completed or satisfied, as the case may be,
at the Closing.

 
 
 
(a)
SELLER will deliver to BUYER share certificates representing the Shares, which
certificates will be duly endorsed by SELLER to BUYER.

 
 
 
(b)
BUYER will deliver said share certificates to the Company and the Company will
deliver to BUYER a certificate, duly executed and issued in the name of BUYER,
representing all the issued and outstanding common shares of the Company,
registered in the name of BUYER.

 
 
 
(c)
BUYER will provide SELLER with share certificates representing 19,000,000 common
shares of BUYER at Closing to be in the names provided by Seller.

 
 
 
(d)
Intentionally left blank

 
 
 
(e)
Intentionally left blank

 
 
 
(f)
BUYER will be furnished with copies of all approvals and consents required in
connection with this Agreement and a certificate by an officer or director of
the Company and an officer or director of SELLER certifying that the same are in
full force and effect.

 
 
 
(g)
Intentionally left blank

 
 
 
(h)
BUYER will be furnished with a certificate by an officer or director of the
Company certifying (i) that the representations and warranties of the Company
under this Agreement are true and correct as of the Closing, (ii) that there has
been no breach of any covenant of the Company under this Agreement, (iii) since
the date of this Agreement there has been no adverse change in the business,
financial condition or prospects of the Company, and (iv) there is no damage to
or destruction of any of the property of the Company or any of the premises
where the Company maintains offices or conducts its business that would
materially impair the Company's operations or ability to conduct its business.

 
 
 
(i)
SELLER and the Company will be furnished with a certificate by an officer or
director of BUYER certifying that the representations and warranties of BUYER
under this Agreement are true and correct as of the Closing and that there has
been no breach of any covenant of BUYER under this Agreement.

 
 
 
(j)
Besides BUYER, there will be no other shareholders of the Company.

 
 
 
(k)
BUYER will be furnished with a certificate by an officer or director of the
Company certifying as of the conclusion of the Closing (i) the banks at which
the Company has accounts, and (ii) the signatories on those accounts and their
authority, all of which shall be subject to BUYER's approval.

 
 
 
(l)
The Company will be furnished with resignations by any current officers or
directors of the Company and by any officers and directors elected after the
date of this Agreement who will not serve after the Closing, with a confirmation
by each that such person has no claims whatsoever against the Company; and the
BUYER will be furnished with copies of these.

 
 
 
(m)
The parties will furnish each other with certificates by one of their officers
or directors (i) certifying the adoption by their directors and, if necessary,
by their shareholders, of resolutions authorizing the execution, delivery and
performance of this Agreement and any other agreements and documents in
connection herewith, and (ii) also certifying the names, positions and
signatures of the persons authorized to sign on their behalf.

 
 
 
10.2
Except for the certified copy of the Company's Articles of Incorporation issued
by the States of Pennsylvania and Tennessee and the Certificates of Good
Standing, the agreements, certificates, consents and other documents to be
executed and delivered at the Closing shall be dated the date of the Closing.

 
 
 
10.3
Completion or satisfaction, as the case may be, of all of the requirements under
Section 9.1 (including the correctness of the statements in the certificates and
other documents delivered) are conditions precedent to completing the Closing
under this Agreement. No part of the Closing under this Agreement will be deemed
completed unless all requirements under this Agreement shall have been completed
or satisfied.

 
 
11.
Governing Law.

 
 
This Agreement will be governed by and construed in accordance with the law of
the State of Florida and any action hereunder shall be brought in Broward
County, Florida.
 
 
12.
Amendment and Waiver.

 
 
 
12.1
This Agreement may not be amended or terminated except by an instrument in
writing signed by all of the parties hereto.

 
 
 
12.2
No provision of this Agreement and no right or obligation under this Agreement
may be waived except by an instrument in writing signed by the party waiving the
provision, right or obligation in question.

 
 
13.
Assignment.

 
 
                13.1  
No party may transfer or assign any of its rights or obligations under this
Agreement and any attempt thereat shall be null and void.

 
 
 
13.2
The Buyer shall be entitled in its sole discretion to determine a lender or
lenders, an investor or investors who will make advances to or for the benefit
of the BUYERS for purposes of funding the Transaction. Such determination shall
not be deemed an assignment of this agreement.

 
 
14.
Notices.

 
 
 
14.1
Any notice, request, demand, waiver, consent, approval, or other communication
which is required or permitted to be given to any party under this Agreement
shall be in writing and shall be given to that party with copy at the addresses
or fax numbers set forth below or, in the event of a change in any address or
fax number, then to such other address or fax number as to which notice of the
change is given:

 
 
 
(a)
If to SELLER:

 
Stuart M. Discount
475 Summerhill Court
Yardly, PA 19067
 
 
(b)
If to the Company:

 
121 Direct Response
9350 Ashton Road, Ste 202
Philadelphia, PA 19114
 
 
(c)
If to BUYER:

 
Att: Antonio F. Uccello III
2100 19th Street
Sarasota, FL 34234
Fax No.:  (941) 330-0252
 
With a copy to (which shall not constitute notice):
 
Jonathan D. Leinwand, Esq.
18851 NE 29th Ave., Suite 414
Aventura, FL 33180
Fax No.: (954) 252-4265
 
 
14.2
Notice shall be deemed given on receipt.

 
 
15.
Section Headings.

 
 
Section headings are for convenient reference only and shall not affect the
meaning or have any bearing on the interpretation of any provision of this
Agreement.
 
 
16.
Exhibits.

 
 
The Exhibits to this Agreement are contained in a separate booklet signed by
SELLER, BUYER and the Company.
 
 
17.
Entire Agreement.

 
 
This Agreement constitutes the entire agreement among the parties with respect
to the matters described herein.
 
 
18.           Corporate Governance
 
 
18.1  
The Company shall continue to have a Board of Directors and will operate as a
wholly owned subsidiary of the BUYER. The Board of Directors shall act in their
best business judgment in determining the capital needs of the Company.

 
 
18.2  
A designee of the Company shall have a seat on the Board of Directors of the
BUYER. By virtue of the BUYER’s ownership of 100% of the voting stock of the
Company upon closing, BUYER shall have complete control of the Board of
Directors.

 
 
19.           Independent Advice, Non-Litigation
 
 
19.1  
Each of the parties acknowledges that such party has received independent legal
advice with respect to the terms and conditions and effect of this agreement, or
having been advised to seek independent legal advice, has decided not to seek
independent legal advice and to rely on his/her/its own judgment.

 
 
19.2  
The SELLER agrees that it may not commence or continue any proceedings in any
court of law in any jurisdiction against any person or entity to enforce the
obligations of the Buyer to this agreement, or against any person or entity who
might claim contribution or indemnity from the Buyer, provided that this release
shall not be effective to release any obligations of confidentiality contained
herein.

 
 
19.3  
The BUYER agrees that it may not commence or continue any proceedings in any
court of law in any jurisdiction against any person or entity to enforce the
obligations of the Buyer to this agreement, or against any person or entity who
might claim contribution or indemnity from the Buyer, provided that this release
shall not be effective to release any obligations of confidentiality contained
herein.

 
 
19.4  
Should the SELLER or the Company default on its obligations herein to complete
any part of the contemplated transactions, then the BUYER shall be entitled to
obtain a judgment against either the SELLER or the Company or both providing
only for the remedy of specific performance of the Agreement.

 
 
19.5  
Should the BUYER default on its obligations herein to complete any part of the
contemplated transactions, then the SELLER or the Company shall be entitled to
obtain a judgment against the BUYER providing only for the remedy of specific
performance of the Agreement.

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 


SELLER
Stuart M. Discount
 
By: /s/ Stuart Discount                                                     
Name:  Stuart Discount                                                      
Title:                                              


TELESTAR ACQUISITION CORPORATION
 
By:  /s/ Stuart Discount                                                    
Name:  Stuart
Discount                                                                
Title:  President                                                                




TELE-RESPONSE CENTER
 
By:  /s/ Stuart Discount                                               
Name:  Stuart
Discount                                                                
Title:  President                                                                




BUYER
International Consolidatd Companies, Inc.
 
By:  /s/ Antonio F. Uccello, III                                               
Name:  Antonio F. Uccello,
III                                                      
Title:  President, CEO                                                      
